Citation Nr: 1814097	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  18-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to restoration of a 70 percent rating for bilateral hearing loss disability.

Entitlement to an increased rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to September 1981.

This case comes before the Board of Veterans' Appeals (Board) from an October 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issues of entitlement to service connection for a right eye disability and service connection for high blood pressure were previously remanded by the Board, but the remand directives have not been completed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue(s) are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


REMAND


In his notice of disagreement dated November 16, 2016, the Veteran indicated he was seeking a 100% rating for his bilateral hearing loss disability. 

As noted above, the Veteran underwent a private audiometry examination, but the examination record provided does not state whether the Maryland CNC test was used as part of the examination.  The Court has held that the Board must seek clarification from private examiners, or the Veteran, in "those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report.  In this case, for example, whether the Maryland CNC Test was used by the private examiner".  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).

In addition, it is unclear if the examiner was qualified to perform an examination for VA purposes.

In light of the above, remand is required in order to obtain clarification regarding the December 2017 private audiometry examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA records of evaluation and/or treatment since July 2017.

2.  Contact the private audiologist (or hearing aid specialist) who conducted the December 2017 audiological assessment to determine if the Maryland CNC Test was used in evaluating the Veteran.

 All efforts taken to contact the audiologist (or hearing aid specialist) should be documented. 

3.  The AOJ must determine if the examiner was qualified to examine the Veteran for VA purposes within the meaning of VA regulations.

4.  Schedule the Veteran for a VA audiological examination.

5.  After undertaking any additional development deemed appropriate, adjudicate the claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





